department of the treasury internal_revenue_service washington d c uilc date internal_revenue_service national_office field_service_advice number release date memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer taxpayer issue whether a claim for equitable relief under sec_6015 is reviewable conclusion judicial review of an innocent spouse claim is limited to elections under subsection b and c the secretary’s refusal to exercise his discretion and grant equitable relief under sec_6015 is not subject_to judicial review facts in two related cases the taxpayers are seeking innocent spouse relief claimants’ spouses were business associates at issue in both cases is whether each of the claimants’ spouses skimmed receipts from their retail stores which they did not report as income on their respective joint income_tax returns based upon a determination that each failed to report significant amounts skimmed from their business during each of the years at issue joint notices of deficiency were issued to each couple each respective notice also determined that the civil_fraud penalty was due from the retailer and that the negligence_penalty was due from the claimant neither taxpayer claimed to be an innocent spouse during consideration of the case by the examination_division nor was any evidence relevant to the innocent spouse claim presented during that period in the case of taxpayer the couple filed joint tax_court petitions from each of the notices issued to them in those petitions which were filed prior to the enactment of the restructuring and reform act of the claimant sought relief from all deficiencies and additions thereto as an innocent spouse under sec_6013 based upon the evidence then available the respondent in his answer denied that the claimant was an innocent spouse under sec_6013 taxpayer is now divorced taxpayer 2's former spouse filed a chapter bankruptcy petition but did not file a timely petition with the tax_court following his chapter discharge based upon such default the service is in the process of assessing the deficiencies and civil_fraud penalties taxpayer filed a petition with the tax_court from each of the notices of deficiency contesting the proposed assessment of all tax and penalties on the basis that of the innocent spouse provisions under sec_6013 based upon the information available at the time the respondent in his answer denied that taxpayer is an innocent spouse under sec_6013 the same attorney represents all three taxpayers in each of the cases following joinder of the issue the cases were referred to appeals with a memorandum indicating that the cases were closely related the cases were assigned to two separate appeals officers after consideration appeals conceded that taxpayer met the requirements for relief under sec_6013 and thus would qualify under new sec_6015 for each of the four years at issue taxpayer 2's cases are now closed with no deficiency or addition_to_tax due since appeals granted innocent spouse relief the substantive issues regarding the determination of the deficiency due were not addressed in those cases appeals did not agree that taxpayer was entitled to innocent spouse relief and returned that case to district_counsel for trial preparation shortly after receiving the case from appeals respondent’s counsel met with taxpayers’ counsel during that meeting taxpayers’ counsel opined that taxpayer was as deserving if not more deserving of innocent spouse treatment than taxpayer and that he was proceeding to trial seeking innocent spouse relief under new sec_6015 taxpayers’ counsel asserts that because these cases are so interrelated granting relief in one case must be considered by the court as a relevant fact and circumstance in determining whether for purposes of sec_6015 it would be inequitable to hold taxpayer liable law and analysis under the new statutory scheme relief from joint_and_several_liability can be obtained one of three ways under the more liberalized innocent spouse provisions of sec_6015 limiting liability to the portion of the deficiency attributable to items allocable to the taxpayer under sec_6015 c and by a grant of equitable relief from the secretary under sec_6015 sec_6015 provides that under procedures prescribed by the secretary if the taxpayer does not qualify for relief under sec_6015 or c the secretary may grant equitable relief by expressly providing rules applicable to subsections b and c but not f the new statute read in its entirety manifests a congressional intention of leaving f relief in the sole domain of the agency for example in order to invoke sec_6015 or c the statute requires that an election be made while we may establish such a requirement administratively the statute does not require the filing of an election before the secretary may grant equitable relief unlike elections under b and c the service is not required to give notice of and an opportunity to participate in any administrative hearing to the other spouse with respect to the granting or denial of equitable relief under subsection f sec_6015 most significantly in establishing the scope of tax_court jurisdiction under sec_6015 and sec_6015 the statute specifically limits judicial review to denials of elections under subsection b and c thus making clear that the secretary’s refusal to exercise discretion and grant equitable relief under sec_6015 is not subject_to judicial review this conclusion is further supported by the notice requirements of sec_6015 which correspond to the court’s jurisdiction pursuant to that section the tax_court is to establish rules which provide the individual while all joint filers may seek relief under sec_6015 relief under subsection c is only available to taxpayers who at the time the election is filed are no longer married legally_separated or have not been a member of the same household as the other spouse for the 12-month_period ending on the date the election is filed filing a joint_return but not making an election under subsection b or c with adequate notice and an opportunity to become a party to a proceeding under either sub sec_2 thus should the taxpayer ask the court for relief under subsection f we will maintain that the secretary’s refusal to exercise his discretion and grant equitable relief under sec_6015 is not subject_to judicial review case development hazards and other considerations by s richard l carlisle richard l carlisle chief income_tax accounting branch see new title xxxi of the tax_court rules
